DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 8-9 of the Response:
“Bharadwaj is relied upon in the Office Action to allegedly teach "indicates differences of the position of structures within the patient's chest between the pre-procedure image data and the intra-procedural [...] image data" and "receiving approval of the CBCT image data for updating at least a portion of the 3D model." (Office Action, pp. 11-12). Applicant respectfully submits that Bharadwaj fails to cure the deficiencies of Leira and Panescu with respect to independent claim 1 at least because Bharadwaj also fails to teach or reasonably suggest "displaying, during a surgical procedure, a comparison of the pre-procedure image data of the patient's chest and the intra-procedural CBCT image data, wherein the pre-procedure image data and the intra-procedural CBCT image data are displayed adjacent one another and indicates differences of the position of structures within the patient's chest between the pre-procedure image data and the intra-procedural CBCT image data," as recited in independent claim 1. 
Applicant respectfully submits that the Office has conceded that Bharadwaj fails to teach "a comparison of the pre-procedure image data of the patient's chest and the intra-procedural CBCT image data," as recited in independent claim 1 (Emphasis added). Specifically, the Office has explicitly acknowledged that "Bharadwaj discloses a pre procedure [sic] image displayed adjacent to a post-procedure image for comparison," and explicitly quotes Bharadwaj 
In response, the Examiner respectfully asserts that as cited in the previous office action Bharadwaj discloses in Para [0103] “This [the comparison] may be beneficial where repeated treatments are necessary, for example where treatments must be made successively to avoid damaging particular structures such as blood vessels and the like”.  The successive treatments together can be interpreted as a procedure, therefore each post treatment image can be interpreted as an intraprocedural image.  Additionally Applicant argues Bharadwaj does not teach displaying a comparison of pre-procedural images and intra- procedural images adjacent to one another during a surgical procedure. However in the previous office action Panescu was relied upon to teach displaying a comparison of pre-procedural images and intra-procedural images adjacent to one another.  Although the arguments have been found to be non persuasive a new grounds of rejection has been made in light of the amendments made to claims 1 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20140343416 A1), and further in view of Bharadwaj (US 20160038248 A1) and Zhao (US 20170209071 A1).
Regarding Claim 1, Panescu discloses a method of navigating a tool inside a luminal network (Para [0090] – “Although the systems and methods of this disclosure have been illustrated for use in the connected bronchial passageways of the lung, they are also suited for navigation and treatment of other tissues”), the method comprising:

identifying the patient's lungs in the pre-procedure image data (Para [0062] – “at a fundamental level, the original model generation (e.g., by pre-operative CT scan segmentation) may not fully capture the anatomy of interest… For example, the preoperative imaging and segmentation of a branching anatomy such as the airway tree of the lungs may not fully model the smaller elements (branches) of that anatomy, resulting in missing elements.”, segmentation of the airway tree of the lungs is performed on the pre-procedure image therefore the lungs are identified);
determining locations of a luminal network in the patient's lungs in the pre-procedure image data (Para [0050] – “In various other embodiments, display system 111 can show any other relevant information, such as a navigational overview of anatomy A (e.g., image C), indicating the pre-planned and/or actual trajectory of instrument 104 in patient P”, Para [0051] – “Often, a composite image such as image C that combines both instrument and anatomy information taken from different sources (e.g., sensor-based instrument pose information combined with preoperatively or intraoperatively generated anatomical model) is an important element of a minimally invasive surgical procedure.”, it is interpreted a pre-planned trajectory would be shown on a pre-procedure image);
identifying a target location in the patient's lungs in the pre-procedure image data (Para [0050] – “display system 111 can show any other relevant information, such as a navigational overview of anatomy A (e.g., image C), indicating the pre-planned and/or actual trajectory of instrument 104 in patient P.”, therefore because the display is showing a navigational overview of the anatomy with a pre-
generating a pathway to the target location (Para [0050] – “In various other embodiments, display system 111 can show any other relevant information, such as a navigational overview of anatomy A (e.g., image C), indicating the pre-planned and/or actual trajectory of instrument 104 in patient P”, image C in Fig. 2A shows a path through a luminal network and a crosshair which is interpreted as the target);
generating a pre-procedure three-dimensional (3D) model of the patient's lungs based on the image data, the 3D model showing the luminal network in the patient's lungs and the pathway to the target location (Para [0058] – “Note that existing model M can be the original (pre-operative) model of anatomy A, or a modified/updated model generated intraoperatively.”, Para [0051] – “Note that while image C is depicted as a frontal view (i.e., frontal plane of anatomy A) for exemplary purposes, in various other embodiments, image C can be a sagittal view, 3D view, or any other perspective that provides a desired representation of the instrument/anatomy relationship.”, Fig.2A shows a luminal network model in image C therefore the model can be a 3D model, model M shown in Figs. 2B-2E can be a developed using the pro-operative image data and as shown in the figures the model shows the luminal network);
determining a location of a tool based on an electromagnetic (EM) sensor included in the tool as the tool is navigated within the patient's chest (Para [0038] – “In some embodiments, position sensor system 136 can be an EM sensor system that includes one or more conductive coils that may be subjected to an externally generated electromagnetic field”, Para [0051] – “For example, as indicated in image C, in a branching anatomy such as the airway tree in the lungs, composite image C can indicate not only the pose of the distal end region of instrument 104 relative to a target node, but also the path taken by instrument 104”);

receiving intra-procedural cone beam computed tomography (CBCT) image data of a portion of the patient's chest based on an intra-procedural CBCT scan performed after the tool has at least partially been navigated within the patient's chest (Para [0006] – “the positioning of the medical instrument(s) in the patient, an external imaging system (e.g., computed tomography (CT) scanner, positron emission tomography (PET) scanner, fluoroscopic scanner (e.g., C-arm, O-arm), magnetic resonance imaging (MRI) scanner, cone-beam CT scanner, and/or ultrasound system, among others) provides an intraoperative image of the anatomy in which the surgical instrument(s) is located”, therefore the tool has been partially navigated within the body, Para [0051] – “for example, as indicated in image C, in a branching anatomy such as the airway tree in the lungs”);
displaying, during a surgical procedure, a comparison of the pre-procedure image data of the patient's chest and the intra-procedural CBCT image data wherein the pre-procedure image data and the intra-procedural CBCT image data are displayed adjacent one another (Para [0024] – “Alternatively or additionally, display system 111 may present images of the surgical site recorded and/or modeled preoperatively and/or intraoperatively by an external imaging system 160”, as shown in Fig. 2A display system 2A has three displays therefore the preoperative and intraoperative model/image can be displayed side by side for comparison, Para [0046] – “the intraoperatively taken images to provide the clinician or other operator with real-time position information on the display system 111”, therefore the for comparative purposes. Note that existing model M can be the original (pre-operative) model of anatomy A, or a modified/updated model generated intraoperatively”) and
integrating at least a portion of the pre-procedure 3D model with the intra-procedural CBCT image data to generate an updated 3D model (Para [0051] – “Note that while image C is depicted as a frontal view (i.e., frontal plane of anatomy A) for exemplary purposes, in various other embodiments, image C can be a sagittal view, 3D view, or any other perspective that provides a desired representation of the instrument/anatomy relationship.”, Fig.2A shows a luminal network model in image C therefore the model can be a 3D model, Para [0062] – “the preoperative imaging and segmentation of a branching anatomy such as the airway tree of the lungs may not fully model the smaller elements (branches) of that anatomy, resulting in missing elements. The intraoperative external imaging can in such instances be used to more fully complete the anatomical model, by, for example, identifying and adding missing lumens to the branching anatomy”, Para [0006] – “external imaging system (e.g., computed tomography (CT) scanner, positron emission tomography (PET) scanner, fluoroscopic scanner (e.g., C-arm, O-arm), magnetic resonance imaging (MRI) scanner, cone-beam CT scanner, and/or ultrasound system, among others) provides an intraoperative image of the anatomy”); and
displaying a view of the updated 3D model (Para [0058] – “while external image data E is shown overlaid onto model M for exemplary and descriptive purposes, in various other embodiments, only external image data E or only a modified version of model M (i.e., based on external image data E) could be displayed”).
As cited above Panescu discloses intra-procedural CBCT image data conversely Panescu does not teach image data are displayed adjacent one another and indicates differences of the position of 
receiving, during the surgical procedure, an input to update at least a portion of the pre-procedure 3D model using the intraprocedural […] image data;
However Bharadwaj discloses image data are displayed adjacent one another (a pre procedure image is displayed adjacent to a post-procedure image for comparison in Fig. 13 reproduced below) and indicates differences of the position of structures within the patient’s chest between the pre-procedure image data and the intraprocedural […] image data (Para [0103] – “the clinician may wish to review the difference between the patient's pre-treatment CT image data and post-treatment CT image data”, “This may be beneficial where repeated treatments are necessary, for example where treatments must be made successively to avoid damaging particular structures such as blood vessels and the like”, therefore during successive treatments the post-treatment images can be interpreted as intra-procedural as a the successive treatments as a whole can be interpreted as a procedure, Para [0103] – “Slices 344 and 346 are positioned in a side-by-side comparison so that a clinician may compare the pre-treatment plan and the post-treatment results to determine if the target has been effectively treated.”, “Slice 344 may also include a representation or indication of the location of the target to allow the clinician to easily find the target for comparison to slice 346” therefore a difference in position of the target within the patient’s chest is indicated between the pre-procedure image and the intra-procedural image)

    PNG
    media_image1.png
    482
    687
    media_image1.png
    Greyscale

Bharadwaj is an analogous art considering it is in the field of treatment procedure planning.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Panescu to incorporate the comparison to indicate differences between images of Bharadwaj to achieve the same results. One would have motivation to combine because it is “presents a clinician with a streamlined method of treatment planning from the initial patient selection through a process of target identification and selection, target sizing, treatment zone sizing, entry point and route selection, and treatment plan review.” (Bharadwaj - Para [0059]).
As cited above Panescu discloses intra-procedural CBCT image data conversely Panescu and Bharadwaj do not teach receiving, during the surgical procedure, an input to update at least a portion of the pre-procedure 3D model using the intraprocedural […] image data;
However, Zhao discloses receiving, during the surgical procedure, an input to update at least a portion of the pre-procedure 3D model using the intraprocedural […] image data (Para [0096] – “In some examples, the data obtained by various measurement systems may, optionally, be communicated to the 
Zhao is an analogous art considering it is in the field of navigating an instrument through an anatomical lumen.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Panescu to incorporate the input to update the model of Zhao to achieve the same results. One would have motivation to combine because “some passageways that exist within the patient anatomy may be omitted from the model. Or, the segmentation process may indicate the existence of branches where there are, in fact, none. Thus, a surgeon or an operator of the medical instrument who is using the model for navigation to a particular anatomic location may be hampered by inaccuracies in the model. To avoid such issues, it is desirable to have accurate segmentation capability.” (Zhao - Para [0005]), therefore providing an input for the operator to determine if new data should be used or not would provide a more accurate segmentation/model.
Regarding Claim 3, Panescu, Bharadwaj, and Zhao disclose all of the elements of the claimed invention as citied above in claim 1.
Panescu further discloses identifying an actual location of the tool (Para [0083] – “FEATURE EXTRACTION step 330A in which features of interest for the procedure (e.g., anatomical structures, 
wherein displaying the view of the updated 3D model includes displaying the actual location of the tool at a given lung volume (Fig. 2D, Para [0051] – Fig. 2A “image C can be a sagittal view, 3D view, or any other perspective”, Para [0058] – “existing model M can be the original (pre-operative) model of anatomy A, or a modified/updated model generated intraoperatively”).
Regarding Claim 4, Panescu, Bharadwaj, and Zhao disclose all of the elements of the claimed invention as citied above in claim 1.
Panescu further discloses further comprising tracking the location of the tool within the patient's chest as the tool is navigated to the target location (Para [0046] – “The information from the tracking system 135 may be sent to the navigation system 142 where it is combined with information from the visualization system 110 and/or the preoperatively taken images and/or the intraoperatively taken images to provide the clinician or other operator with real-time position information on the display system 111 for use in the control of the instrument 120”, As seen in Fig. 2B-2F the instrument is navigated to target T1,T2).
Regarding Claim 5, Panescu, Bharadwaj, and Zhao disclose all of the elements of the claimed invention as citied above in claim 1.
Panescu further discloses identifying an actual position of the target location (Para [0083] – “FEATURE EXTRACTION step 330A in which features of interest for the procedure (e.g., anatomical structures, surgical targets, instruments, fiducials, etc.) are identified within the external image data.”) based on the CBCT image data (Para [0053] – cone-beam CT can be used as the external imaging system to provide intraoperative images),

Regarding Claim 6, Panescu, Bharadwaj, and Zhao disclose all of the elements of the claimed invention as citied above in claim 1.
Panescu further discloses identifying an actual location of the tool (Para [0083] – “FEATURE EXTRACTION step 330A in which features of interest for the procedure (e.g., anatomical structures, surgical targets, instruments, fiducials, etc.) are identified within the external image data.”) based on the CBCT image data (Para [0053] – cone-beam CT can be used as the external imaging system to provide intraoperative images);
identifying an actual position of the target location (Para [0083] – “FEATURE EXTRACTION step 330A in which features of interest for the procedure (e.g., anatomical structures, surgical targets, instruments, fiducials, etc.) are identified within the external image data.”) based on the CBCT image data (Para [0053] – cone-beam CT can be used as the external imaging system to provide intraoperative images);
generating an updated pathway between the actual location of the tool and the actual position of the target location (Para [0086] – through the model-patient registration step of the modeling adjustment step “guidance can be provided, or potential issues can be identified, with respect to instrument sizing, procedure path, or any other aspect”, therefore when the model is adjusted the procedure path is updated to provide better guidance); and
displaying the updated pathway on the updated 3D model (Para [0050] – Fig.2A “display system 111 can show any other relevant information, such as a navigational overview of anatomy A (e.g., image C), indicating the pre-planned and/or actual trajectory of instrument 104 in patient P.” ,Para [0051] – 
Regarding Claim 7, Panescu, Bharadwaj, and Zhao disclose all of the elements of the claimed invention as citied above in claims 1 and 6.
Panescu further discloses displaying a localized portion of the updated 3D model (Fig 2A – 11 image C, Fig.2D) including the actual location of the tool, the actual position of the target location, and the updated pathway (Para [0050] – “display system 111 can show any other relevant information, such as a navigational overview of anatomy A (e.g., image C), indicating the pre-planned and/or actual trajectory of instrument 104 in patient P”, Para [0051] – “image C can be a sagittal view, 3D view, or any other perspective”).
Regarding Claim 9, Panescu discloses a non-transitory computer-readable storage medium storing instructions which, when executed by a computer (Para [0091] – “One or more elements in embodiments of the invention may be implemented in software to execute on a processor of a computer system such as control system 116. When implemented in software, the elements of the embodiments of the invention are essentially the code segments to perform the necessary tasks. The program or code segments can be stored in a processor readable storage medium”), cause the computer to:
receive pre-procedure image data of a patient's chest (Para [0062] – “at a fundamental level, the original model generation (e.g., by pre-operative CT scan segmentation) may not fully capture the anatomy of interest… For example, the preoperative imaging and segmentation of a branching anatomy such as the airway tree of the lungs may not fully model the smaller elements (branches) of that 
identify the patient's lungs in the pre-procedure image data (Para [0062] – “at a fundamental level, the original model generation (e.g., by pre-operative CT scan segmentation) may not fully capture the anatomy of interest… For example, the preoperative imaging and segmentation of a branching anatomy such as the airway tree of the lungs may not fully model the smaller elements (branches) of that anatomy, resulting in missing elements.”, segmentation of the airway tree of the lungs is performed on the pre-procedure image therefore the lungs are identified);
determine locations of a luminal network in the patient's lungs in the pre-procedure image data (Para [0050] – “In various other embodiments, display system 111 can show any other relevant information, such as a navigational overview of anatomy A (e.g., image C), indicating the pre-planned and/or actual trajectory of instrument 104 in patient P”, Para [0051] – “Often, a composite image such as image C that combines both instrument and anatomy information taken from different sources (e.g., sensor-based instrument pose information combined with preoperatively or intraoperatively generated anatomical model) is an important element of a minimally invasive surgical procedure.”, it is interpreted a pre-planned trajectory would be shown on a pre-procedure image);
identify a target location in the patient's lungs in the pre-procedure image data (Para [0050] – “display system 111 can show any other relevant information, such as a navigational overview of anatomy A (e.g., image C), indicating the pre-planned and/or actual trajectory of instrument 104 in patient P.”, therefore because the display is showing a navigational overview of the anatomy with a pre-planned path it can be interpreted the navigational path is in relation to the target, Figs. 2B-2F shows the instrument was navigated towards the target T1,T2);
generate a pathway to the target location (Para [0050] – “In various other embodiments, display system 111 can show any other relevant information, such as a navigational overview of anatomy A pre-planned and/or actual trajectory of instrument 104 in patient P”, image C in Fig. 2A shows a path through a luminal network and a crosshair which is interpreted as the target);
generate a pre-procedure three-dimensional (3D) model of the patient's lungs based on the pre-procedure image data, the pre-procedure 3D model showing the luminal network in the patient's lungs and the pathway to the target location (Para [0058] – “Note that existing model M can be the original (pre-operative) model of anatomy A, or a modified/updated model generated intraoperatively.”, Para [0051] – “Note that while image C is depicted as a frontal view (i.e., frontal plane of anatomy A) for exemplary purposes, in various other embodiments, image C can be a sagittal view, 3D view, or any other perspective that provides a desired representation of the instrument/anatomy relationship.”, Fig.2A shows a luminal network model in image C therefore the model can be a 3D model, model M shown in Figs. 2B-2E can be a developed using the pro-operative image data and as shown in the figures the model shows the luminal network);
determine a location of a tool based on an electromagnetic (EM) sensor as the tool is navigated within the patient's chest (Para [0038] – “In some embodiments, position sensor system 136 can be an EM sensor system that includes one or more conductive coils that may be subjected to an externally generated electromagnetic field”, Para [0051] – “For example, as indicated in image C, in a branching anatomy such as the airway tree in the lungs, composite image C can indicate not only the pose of the distal end region of instrument 104 relative to a target node, but also the path taken by instrument 104”);
cause a display device to display a view of the pre-procedure 3D model showing the determined location of the tool (Para [0058] describes Fig. 2D and discloses “Note that existing model M can be the original (pre-operative) model of anatomy A, or a modified/updated model generated intraoperatively”, as shown in Fig. 2D the determined location of the tool is shown, Para [0025] – “the display system 111 
receive intra-procedural cone beam computed tomography (CBCT) image data of a portion of the patient's chest based on an intra-procedural scan performed after the tool has at least partially been navigated within the patient's chest (Para [0006] – “the positioning of the medical instrument(s) in the patient, an external imaging system (e.g., computed tomography (CT) scanner, positron emission tomography (PET) scanner, fluoroscopic scanner (e.g., C-arm, O-arm), magnetic resonance imaging (MRI) scanner, cone-beam CT scanner, and/or ultrasound system, among others) provides an intraoperative image of the anatomy in which the surgical instrument(s) is located”, therefore the tool has been partially navigated within the body, Para [0051] – “for example, as indicated in image C, in a branching anatomy such as the airway tree in the lungs”);
display, during a surgical procedure, a comparison of the pre-procedure image data of the patient's chest and the intra-procedural CBCT image data wherein the pre-procedure image data and the intra-procedural CBCT image data are displayed adjacent one another (Para [0024] – “Alternatively or additionally, display system 111 may present images of the surgical site recorded and/or modeled preoperatively and/or intraoperatively by an external imaging system 160”, as shown in Fig. 2A display system 2A has three displays therefore the preoperative and intraoperative model/image can be displayed side by side for comparison, Para [0046] – “the intraoperatively taken images to provide the clinician or other operator with real-time position information on the display system 111”, therefore the images are displayed during a surgical procedure, Para [0058] – “FIG. 2D shows external image data E generated by imaging system 150 (e.g., by the scanning operation described with respect to FIG. 2C) for at least a portion of anatomy A overlaid onto an existing model M of anatomy A for comparative purposes. Note that existing model M can be the original (pre-operative) model of anatomy A, or a modified/updated model generated intraoperatively”) and
integrating at least a portion of the pre-procedure 3D model with the intra-procedural CBCT image data to generate an updated 3D model (Para [0051] – “Note that while image C is depicted as a frontal view (i.e., frontal plane of anatomy A) for exemplary purposes, in various other embodiments, image C can be a sagittal view, 3D view, or any other perspective that provides a desired representation of the instrument/anatomy relationship.”, Fig.2A shows a luminal network model in image C therefore the model can be a 3D model, Para [0062] – “the preoperative imaging and segmentation of a branching anatomy such as the airway tree of the lungs may not fully model the smaller elements (branches) of that anatomy, resulting in missing elements. The intraoperative external imaging can in such instances be used to more fully complete the anatomical model, by, for example, identifying and adding missing lumens to the branching anatomy”, Para [0006] – “external imaging system (e.g., computed tomography (CT) scanner, positron emission tomography (PET) scanner, fluoroscopic scanner (e.g., C-arm, O-arm), magnetic resonance imaging (MRI) scanner, cone-beam CT scanner, and/or ultrasound system, among others) provides an intraoperative image of the anatomy”); and
cause the display device to display a view of the updated 3D model (Para [0058] – “while external image data E is shown overlaid onto model M for exemplary and descriptive purposes, in various other embodiments, only external image data E or only a modified version of model M (i.e., based on external image data E) could be displayed”).
As cited above Panescu discloses intra-procedural CBCT image data conversely Panescu does not teach image data are displayed adjacent one another and indicates differences of the position of structures within the patient’s chest between the pre-procedure image data and the intraprocedural […] image data;

However Bharadwaj discloses image data are displayed adjacent one another (a pre procedure image is displayed adjacent to a post-procedure image for comparison in Fig. 13 reproduced above) and indicates differences of the position of structures within the patient’s chest between the pre-procedure image data and the intraprocedural […] image data (Para [0103] – “the clinician may wish to review the difference between the patient's pre-treatment CT image data and post-treatment CT image data”, “This may be beneficial where repeated treatments are necessary, for example where treatments must be made successively to avoid damaging particular structures such as blood vessels and the like”, therefore during successive treatments the post-treatment images can be interpreted as intra-procedural as a the successive treatments as a whole can be interpreted as a procedure, Para [0103] – “Slices 344 and 346 are positioned in a side-by-side comparison so that a clinician may compare the pre-treatment plan and the post-treatment results to determine if the target has been effectively treated.”, “Slice 344 may also include a representation or indication of the location of the target to allow the clinician to easily find the target for comparison to slice 346” therefore a difference in position of the target within the patient’s chest is indicated between the pre-procedure image and the intra-procedural image)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Panescu to incorporate the comparison to indicate differences between images of Bharadwaj to achieve the same results. One would have motivation to combine because it is “presents a clinician with a streamlined method of treatment planning from the initial patient selection through a process of target identification and selection, target sizing, treatment zone sizing, entry point and route selection, and treatment plan review.” (Bharadwaj - Para [0059]).

However, Zhao discloses receive, during the surgical procedure, an input to update at least a portion of the pre-procedure 3D model using the intraprocedural […] image data (Para [0096] – “In some examples, the data obtained by various measurement systems may, optionally, be communicated to the operator of the medical instrument before updating the model. If it is determined that the model is missing a branch or passageway, the operator of the instrument may be informed and may elect to adjust the model based upon the new information”, it is interpreted the election by the operator would be an input, Para [0088] – “For example, a surgeon may be able to visually determine that an artery or airway as viewed from a camera or a CT image is different than the model”, therefore the data obtained may be a intraprocedural CT image, Para [0042] – “The images used to generate the composite representation may be recorded preoperatively or intra-operatively during a clinical procedure”, Para [0009] discloses that the model is 3D and that the model is updated while navigating therefore it is interpreted the input to update would be received during navigation);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Panescu to incorporate the input to update the model of Zhao to achieve the same results. One would have motivation to combine because “some passageways that exist within the patient anatomy may be omitted from the model. Or, the segmentation process may indicate the existence of branches where there are, in fact, none. Thus, a surgeon or an operator of the medical instrument who is using the model for navigation to a particular anatomic location may be hampered by inaccuracies in the model. To avoid such issues, it is desirable to have accurate segmentation capability.” (Zhao - Para [0005]), therefore providing an input for the operator to determine if new data should be used or not would provide a more accurate segmentation/model.
Regarding Claim 11, Panescu, Bharadwaj, and Zhao disclose all of the elements of the claimed invention as citied above in claim 9.
Panescu further discloses the instructions further cause the computer to: identify an actual location of the tool (Para [0083] – “FEATURE EXTRACTION step 330A in which features of interest for the procedure (e.g., anatomical structures, surgical targets, instruments, fiducials, etc.) are identified within the external image data.”) based on the CBCT image data (Para [0053] – cone-beam CT can be used as the external imaging system to provide intraoperative images);
and the instructions further cause the computer to:  cause the display device to display a view of the updated 3D model that includes the actual location of the tool at a given lung volume (Fig. 2D, Para [0051] – Fig. 2A “image C can be a sagittal view, 3D view, or any other perspective”, Para [0058] – “existing model M can be the original (pre-operative) model of anatomy A, or a modified/updated model generated intraoperatively”).
	Regarding Claim 12, Panescu, Bharadwaj, and Zhao disclose all of the elements of the claimed invention as citied above in claim 9.
Panescu further discloses the instructions further cause the computer to cause the display device to iteratively update the displayed location of the tool within the patient's chest as the tool is navigated to the target location (Para [0046] – “The information from the tracking system 135 may be sent to the navigation system 142 where it is combined with information from the visualization system 110 and/or the preoperatively taken images and/or the intraoperatively taken images to provide the clinician or other operator with real-time position information on the display system 111 for use in the control of the instrument 120”, Para [0010] – discloses that updating the model may be automatic, Fig. 3C reproduced below shows a loop between the steps of imaging and performing a modeling adjustment therefor it is interpreted it iteratively updated)
Regarding Claim 13, Panescu, Bharadwaj, and Zhao disclose all of the elements of the claimed invention as citied above in claim 9.
Panescu further discloses the instructions further cause the computer to: identify an actual position of the target location (Para [0083] – “FEATURE EXTRACTION step 330A in which features of interest for the procedure (e.g., anatomical structures, surgical targets, instruments, fiducials, etc.) are identified within the external image data.”) based on the CBCT image data (Para [0053] – cone-beam CT can be used as the external imaging system to provide intraoperative images);
and the instructions further cause the computer to:  cause the display device to display a view of the updated 3D model that includes the actual position of the target location (Fig. 2D, Para [0053] – “cone-beam CT can be used as the external imaging system to provide intraoperative images”).
Regarding Claim 14, Panescu, Bharadwaj, and Zhao disclose all of the elements of the claimed invention as citied above in claim 9.
Panescu further discloses the instructions further cause the computer to:  identify an actual location of the tool (Para [0083] – “FEATURE EXTRACTION step 330A in which features of interest for the procedure (e.g., anatomical structures, surgical targets, instruments, fiducials, etc.) are identified within the external image data.”) based on the CBCT image data (Para [0053] – cone-beam CT can be used as the external imaging system to provide intraoperative images);
the instructions further cause the computer to:  identify an actual position of the target location (Para [0083] – “FEATURE EXTRACTION step 330A in which features of interest for the procedure (e.g., anatomical structures, surgical targets, instruments, fiducials, etc.) are identified within the external image data.”) based on the CBCT image data (Para [0053] – cone-beam CT can be used as the external imaging system to provide intraoperative images);
the instructions further cause the computer to:  generate an updated pathway between the actual location of the tool and the actual position of the target location (Para [0086] – through the 
and the instructions further cause the computer to:  cause the display device to display the updated pathway on the updated 3D model (Para [0050] – Fig.2A “display system 111 can show any other relevant information, such as a navigational overview of anatomy A (e.g., image C), indicating the pre-planned and/or actual trajectory of instrument 104 in patient P.” ,Para [0051] – “image C can be a sagittal view, 3D view, or any other perspective that provides a desired representation of the instrument/anatomy relationship”, Para [0058] – Fig. 2D “model M can be the original (pre-operative) model of anatomy A, or a modified/updated model generated intraoperatively”).
Regarding Claim 15, Panescu, Bharadwaj, and Zhao disclose all of the elements of the claimed invention as citied above in claim 9 and 14.
Panescu further discloses the instructions further cause the computer to cause the display device to display a localized portion of the updated 3D model (Fig 2A – 11 image C, Fig.2D)  including the actual location of the tool, the actual position of the target location, and the updated pathway (Para [0050] – “display system 111 can show any other relevant information, such as a navigational overview of anatomy A (e.g., image C), indicating the pre-planned and/or actual trajectory of instrument 104 in patient P”, Para [0051] – “image C can be a sagittal view, 3D view, or any other perspective”).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20140343416 A1), Bharadwaj (US 20160038248 A1), and Zhao (US 20170209071 A1) as applied to claims 1 and 9 above, and further in view of Bharat (US 20160016007 A1).
	Regarding Claim 8, Panescu, Bharadwaj, and Zhao disclose all of the elements of the claimed invention as citied above in claim 1.

	However, Bharat discloses the CBCT image data is acquired during a normal tidal breathing phase of the patient's respiratory cycle (Para [0022] - the pre-procedural image to develop pre-procedural tracking data may be generated using CBCT, Para [0004] - "The accuracy of the predication relies upon repeatability in the manifestation of breathing" therefore CBCT image data is taken at normal tidal breathing).
Bharat is an analogous art considering it is in the field of identifying a target location using CBCT imaging. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Panescu to incorporate the CBCT imaging taken at a normal tidal breathing phase of Bharat to achieve the same results. One would have motivation for accuracy of the prediction of the target position (Bharat Paragraph [0004]).
Regarding Claim 16, Panescu, Bharadwaj, and Zhao disclose all of the elements of the claimed invention as citied above in claim 9.
	Conversely Panescu, Bharadwaj, and Zhao do not teach the CBCT image data is acquired during a normal tidal breathing phase of the patient's respiratory cycle.
	However, Bharat discloses the CBCT image data is acquired during a normal tidal breathing phase of the patient's respiratory cycle (Para [0022] - the pre-procedural image to develop pre-procedural tracking data may be generated using CBCT, Para [0004] - "The accuracy of the predication relies upon repeatability in the manifestation of breathing" therefore CBCT image data is taken at normal tidal breathing).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Panescu to incorporate the CBCT imaging taken at a normal tidal .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Averbuch (US 20160302747 A1) – this reference teaches a device and method for tracking an instrument trough the body using real-time imaging with sensors attached to instrument.
Brown et al. (US 20160000356 A1) – this reference teaches tracking the location of a sensor within the luminal network using a 3D model of the luminal network based off of images of the luminal network.
Baker (US 20140282216 A1) – this reference teaches a system and method for planning a pathway for an instrument inside a luminal network.
Zhao (US 20200242767) – this reference teaches a side by side image display of a pre-procedure and intra-procedural image.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793